Citation Nr: 0526459	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  00-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified at a travel 
board hearing before the undersigned Veterans Law Judge (VLJ) 
in January 2003.  The veteran's case was remanded to the RO 
for additional development in January 2004.  For the reasons 
that follow, the case needs to be remanded again.

When the case was remanded in January 2004, the Board sought 
a medical opinion based on the evidence of record, including 
the evidence in the veteran's service medical records.  Of 
particular concern was a January 1970 record entry showing 
that the veteran had burning on urination.  Examination had 
revealed, among other things, a slightly tender prostate.  
The clinical impression was that the veteran had prostatitis.  
Consequently, a salient question before the Board was whether 
the veteran's prostate cancer could be linked to his period 
of military service, especially in light of the evidence 
showing that he had what was thought to be prostatitis during 
his military service (January 1970).  

An examination was conducted in September 2004.  
Unfortunately, the examiner thought that the veteran had 
served in the military from 1944 to 1955.  The examiner 
arrived at his opinions based on this misperception.  In 
fact, he specifically indicated that his opinion was based in 
part on his belief that Agent Orange was not used from 1944 
to 1955.  Additionally, although the examiner recognized that 
the veteran was seen during service in 1970 for burning on 
urination, the examiner did not mention that there was a 
finding of tenderness of the prostate and an impression of 
prostatitis.  In fact, the examiner said that there was no 
reason to believe that the veteran's prostate cancer would be 
linked to military service based on a vague in-service 
complaint of burning on urination.  Such a conclusion 
suggests that the examiner not only misunderstood the 
veteran's dates of service, but missed the clinical finding 
of tenderness and the impression of prostatitis.  

The Appeals Management Center issued a May 2005 supplemental 
statement of the case in which it noted that such mistakes by 
the examiner were insignificant.  The Board disagrees.  The 
purpose of the examination was to obtain a fully informed 
medical opinion regarding the medical probabilities that 
prostate cancer could be attributed to the veteran's period 
of military service, which was from 1968 to 1970.  Although 
the September 2004 examiner may have recognized that the 
veteran was still on active duty in January 1970 when he 
complained of burning on urination, it is not entirely clear 
that the examiner did.  Moreover, it is equally unclear 
whether the examiner understood that there was more than a 
mere complaint of burning on urination without urethral 
discharge.  (As noted above, there was a specific finding by 
the 1970 examiner of tenderness of the prostate itself and a 
clinical impression of prostatitis.)  Consequently, in order 
to ensure that the examiner has opportunity to form an 
opinion based on complete information about the veteran's 
dates of service and about what was in fact shown during his 
active military service, another remand is required.  This 
case is REMANDED to the RO for the following actions:

1.  The claims file should be made 
available to the examiner who conducted 
the September 2004 examination.  The 
examiner should be made aware of the 
veteran's service dates and of the entire 
January 1970 record entry that included a 
finding of a tender prostate and an 
impression of prostatitis.  The examiner 
should be asked to set forth the medical 
probabilities that subsequently shown 
prostate cancer can be linked to the 
veteran's period of military service.  
Detailed reasons should be set forth, 
including an explanation as to how the 
January 1970 impression of prostatitis 
affects the examiner's opinion.  (If the 
examiner who conducted the September 2004 
examination is no longer available, 
another physician should be asked to 
review the file and provide the requested 
opinion with explanation.)

2.  The RO should ensure that the 
requested opinion and explanation are 
provided.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  (The RO should attempt to 
identify the veteran's current address.  
If an address different from the one used 
to mail the May 2005 supplemental 
statement of the case is identified, a 
copy of the May 2005 supplemental 
statement of the case should also be 
forwarded to the veteran.)  The veteran 
and his representative should be given 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


 Department of Veterans Affairs


